Citation Nr: 0947658	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-01 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 70 percent for a 
psychiatric disability starting October 18, 2004.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision the RO granted service connection for a 
psychiatric disability identified as depression with panic 
disorder and agoraphobia, and assigned a rating of 30 percent 
from November 17, 2000 to October 17, 2004; and a rating of 
50 percent from October 18, 2004.  

The Veteran appealed the October 2004 rating decision to the 
Board as to the initial evaluations assigned.  In a July 2007 
decision, the Board denied the appeal. 
 
The Veteran subsequently appealed the July 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2008, while this case was pending 
at the Court, VA's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the Court 
vacate part of the Board's July 2007 decision and remand the 
case to the Board for compliance with instructions in the 
Joint Motion.  

In April 2008, the Court issued an Order granting the Joint 
Motion as requested, vacating only the Board's denial of a 
disability rating greater than 50 percent for depression with 
panic disorder and agoraphobia for the period starting 
October 18, 2004, and leaving the remainder of the Board 
decision undisturbed.  Accordingly, the matter placed under 
the Board's jurisdiction is narrowly confined to the rating 
for this period.

In a July 2008 letter, the Veteran requested consideration of 
an extraschedular rating and for total disability based on 
individual unemployability.  In August 2008, the Board 
remanded the claim for further development, and it is now 
before the Board for adjudication.  The Board referred the 
issue of entitlement to TDIU to the RO for consideration.   

In June 2009, the RO granted a 70 percent rating for 
psychiatric disability identified as depression with panic 
disorder and agoraphobia, effective October 18, 2004.  In 
August 2009, the RO granted total disability based on 
individual unemployability, effective October 18, 2004.  

In correspondence in August 2009, the Veteran contended that 
a 70 percent rating is warranted on an effective date earlier 
than October 18, 2004.  As the rating prior to that date was 
addressed in the Board's July 2007 decision and was 
undisturbed by the Court on appeal, the Board's decision with 
regard to this issue is final.  The Veteran's correspondence 
is not accepted as a motion for reconsideration because the 
Veteran has not alleged an obvious error of fact or law or 
noted the discovery of new and material evidence from the 
military service department with regard to an initial or 
staged rating for a psychiatric disability prior to October 
18, 2004.  38 C.F.R. § 20.1000 (2009).  If the Veteran wishes 
to raise a new issue that has yet to be adjudicated in the 
first instance, he must do so initially with the agency of 
original  jurisdiction, the RO.  


FINDING OF FACT

The Veteran's psychiatric disorder, diagnosed as panic 
disorder with agoraphobia, major depressive disorder, 
features of PTSD, rule out delusional disorder, is manifested 
by major occupational and social impairment with deficiencies 
in work and relationships outside the home due to persistent 
anxiety, depression, suicide ideation, panic attacks, 
hypervigilance, compulsive rituals, irritability, some 
paranoid delusions, and difficulty adapting to perceived 
stressful situations.  However, there are no logical thought 
or communications deficits, grossly inappropriate behavior, 
spatial disorientation, neglect of hygiene, inability to 
perform daily activities in the home, persistent 
hallucinations, disorientation as to time and place, or 
memory loss.  The Veteran is capable of operating a motor 
vehicle and managing his own financial affairs. 





CONCLUSION OF LAW

The criteria for an increased rating greater than 70 percent 
for a psychiatric disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9412, 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Veteran served as a U.S. Navy aviation hydraulic system 
mechanic.  He contends that the symptoms of his psychiatric 
disability are more severe than are contemplated by the 
current staged rating, effective October 18, 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9412, 
9434.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed.) (DSM-IV).  GAF scores ranging from 61 to 70 reflect 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores from 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). GAF 
scores from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
from 31 to 40 indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  Scores from 21 to 30 indicate behavior 
considerably influenced by delusions or hallucinations or 
serious impairment of communication or judgment or inability 
to function in almost all areas (stays in bed all day, no 
job, home, or friends).  Lower scores indicate very severe 
symptoms including danger of hurting self or others, failure 
of minimum hygiene, and gross impairment in communications.  

Although the staged rating on appeal is limited to the period 
after October 18, 2004, the Board reviewed the entire medical 
history relevant to the Veteran's psychiatric disorders.  

Service personnel and treatment records showed that the 
Veteran served in a Navy aviation squadron and was discharged 
prior to the end of his enlistment for dependency or hardship 
reasons.  Prior to October 1969, the service treatment 
records are silent for any symptoms, diagnoses, or treatment 
of a mental health disorder.  However, in October 1969, the 
Veteran's commanding officer requested a psychiatric 
examination to evaluate multiple personal problems that 
rendered the Veteran unable to function usefully in military 
service.  A military physician noted the Veteran's reports of 
financial and family concerns with symptoms of anorexia, 
insomnia, nervousness, stomach pain, agitation, irritability, 
depression, tension, anxiety, and fear of falling apart and 
having a nervous breakdown.  On examination, the physician 
noted that the Veteran was agitated, irritable, and anxious, 
but there was no evidence of psychosis, organic disease, or 
incapacitating neurosis.  The physician diagnosed situational 
reaction with agitation and recommended that the Veteran be 
separated from naval service.  There was no mention of any 
specific traumatic events.  

In August 1973, the Veteran was hospitalized at a private 
facility for a progression of severe anxiety and depression 
despite previous psychotherapy and the use of anti-depressive 
medications.  While hospitalized, the Veteran received a 
series of electroconvulsive treatments.  The attending 
physician noted that the Veteran was obsessed about his 
family's financial situation and was phobic about driving an 
automobile.  The Veteran was discharged with some continued 
symptoms of depression and anxiety and advised to avoid 
driving, moving machinery, or working on scaffolding.  The 
Veteran reported other occasions of mental health treatment 
from private medical practitioners in the following years.  
Records from a private physician from 1981 to 1998 showed 
treatment for gastrointestinal disorders. Despite requests by 
the Veteran and the RO, no additional records were recovered 
for mental health care prior to 2000.  

The reports of VA psychiatric examinations conducted in 
December 2000 showed the Veteran's history of psychiatric 
treatment for depression following his separation from 
service in December 1969 including the medication and 
sessions of electroconvulsive therapy in the early 1970s.  
The Veteran reported that he derived no significant 
improvement from these treatments.  He reported that he was 
employed as a truck and vehicle operator until 1985, when he 
sustained a work-related injury to his back.  He received a 
workmens' compensation settlement for this injury and never 
returned to a regular job, expressing anxiety about being in 
a work environment and extreme self-doubt about his 
attractiveness to potential employers due to his history of 
back injury.  The Veteran was married to the same spouse for 
almost 40 years.  He reported that he earned a high school 
diploma and completed one semester of college.  

It the December 2000 examination, the Veteran complained of 
chronic and daily depression and anxiety with low energy, 
loss of self-motivation, anhedonia, social isolation with no 
friends, feelings of hopelessness, disturbed sleep, 
irritability, and an explosive temper, with panic attacks 
occurring twice weekly.  The Veteran did not feel comfortable 
being around other people and experienced panic attacks when 
he was with them.  He reported previous use of a psychotropic 
medication.  On mental status examination, he was cooperative 
with the interviewer and displayed a restricted, dysphoric 
affect.  The examiner noted that the Veteran's mood was 
unhappy but that his thoughts were logical with no evidence 
of thought disorder, hallucinations, or delusional thinking.  
He denied obsessive or compulsive behavior, although he 
admitted to thinking of suicide often.  His cognitive 
functioning appeared grossly intact, and he displayed fair 
insight and judgment.  The examiner evaluated the Veteran as 
competent for handling funds.  The examiner diagnosed anxiety 
neurosis with occasional panic attacks, chronic major 
depressive disorder, and panic disorder with history of 
agoraphobia and noted that the disorders were productive of 
moderate impairment of social and occupational functioning.  
The examiner assigned GAF score of 55, indicating moderate 
psychiatric symptoms or moderate difficulty in social and 
occupational functioning.

VA outpatient reports dated May 2002 to December 2003 showed 
that the Veteran received psychiatric counseling for symptoms 
of anxiety, agoraphobia, panic attacks with racing thoughts, 
feelings of anger, rage, and irritability, low self-esteem, 
low energy and motivation, sleep disturbance, a fearful 
sensation of impending doom, and emotional lability.  
Clinicians continued to prescribe psychotropic medication.  
The treatment reports indicated that the Veteran had some 
obsessive-compulsive traits, including a preoccupation with 
his personal security, the security of his home, and 
protecting his wife from harm, as well as engaging in an 
intense daily physical exercise regimen, which he reportedly 
did to keep his body strong in the event that he was ever 
attacked.  Although he expressed feelings of intense social 
paranoia, as if he was constantly under threat of physical 
harm from unknown assailants, he was always oriented on all 
spheres.  No psychosis, delusional thinking, or an actual 
thought disorder was detected.  He was largely socially 
isolated, but was able to drive his wife to work and could 
travel outside his home to perform personal errands such as 
refueling his vehicle, although he kept all such travels to a 
minimum and scrupulously planned these trips to limit social 
interaction.  

While he reported having aggressive thoughts during his panic 
attacks, and the reports indicate that he kept an unloaded 
shotgun with no ammunition at close hand to use in case he 
was attacked at home, and that the also kept several club-
type weapons within reach when he traveled by car, no actual 
homicidal or suicidal ideation was indicated, and the Veteran 
stated that he possessed strong religious beliefs that 
forbade him from actually carrying out any suicide attempts.  
No lapses in his personal hygiene were ever observed during 
his counseling sessions.  His marriage to his spouse was 
described as being loving and "solid" despite his 
psychiatric issues.  He also reported several unverifiable 
alleged stressors during active service involving incidents 
of bullying, harassment, accidental deaths of aviators and 
personnel, and being attacked.  His psychiatric diagnoses on 
Axis I included anxiety disorder, depression, mood disorder 
not otherwise specified, panic disorder, post-traumatic 
stress disorder (PTSD), and PTSD versus bipolar disorder II.  
Examiners assigned GAF scores that ranged from 43 to 50, 
indicating serious impairment of social and occupational 
functioning. 

The report of an October 18, 2004 VA psychiatric examination 
showed that the Veteran complained of chronic symptoms 
relating to anxiety, depression, panic attacks, agoraphobic 
social avoidance, disturbed sleep, and hypervigilence.  He 
reported having paranoid ideation and of being in constant 
fear and mistrust of everyone because he believed that 
someone was trying to kill him.  He also engaged in 
compulsive physical exercise and reported that he was unable 
to leave his home or be left by himself for prolonged periods 
of time.  He reported that he maintained a close relationship 
to his spouse.  On mental status examination, he displayed a 
euphoric affect, and he was physically shaking and tremulous 
at times as he related personal accounts of having been 
exposed to unverified stressful events during military 
service.  His mood was very depressed and very nervous.  
However, his thought process was logical and displayed no 
evidence of a thought disorder.  He reported having chronic 
paranoid ideation and a history of visual hallucinations of 
people in and around his house.  He denied having any 
suicidal or homicidal ideation.  His cognitive abilities were 
grossly intact and his insight and judgment were fair.  The 
diagnoses were recurrent major depressive disorder, psychotic 
disorder not otherwise specified, and panic disorder with 
agoraphobia, rule out PTSD.  His GAF score was assessed as 
45, indicating serious social and occupational impairment.  

VA outpatient treatment reports dated December 2004 to July 
2006 showed that the Veteran received counseling and 
pharmacotherapy for his psychiatric disorder.  The reports 
indicate that he apparently attempted to return to his former 
vocation as a truck driver, and that he had even purchased a 
truck towards this end, but that his anxiety proved to be too 
overwhelming and prevented him from engaging in his previous 
occupation.

The report of a November 2006 VA psychiatric examination 
showed that the Veteran complained of depression with 
feelings of worthlessness, anxiety with panic attacks that 
occurred several times per week, and psychiatric symptoms 
resembling PTSD, with ongoing sleeping problems, 
irritability, paranoia, excessive fear, lack of personal 
motivation, and interpersonal problems.  Although the Veteran 
remained at home most of the time, he was able to appear for 
regularly scheduled counseling and therapy and reported 
engaging in activities outside of his home with his wife, 
including shopping trips, but always with a sense of unease 
and personal discomfort at being away from his home.  He was 
obsessed with issues regarding his personal safety and the 
security of his home.  He stated that he did not have any 
friends and did not socialize with others.  He spent most of 
his time at home, where he exercised obsessively and watched 
television, but otherwise had no leisure activities or hobby 
interests.  He recently purchased a truck with the intent of 
driving it as a commercial hauler, but his anxiety prevented 
him from working in this capacity.  On mental status 
examination, he displayed extreme anxiety and was observed to 
rock slowly back and forth while waiting for the interview 
and during the interview.  He expressed feelings of anxiety 
and depression, with passive suicidal ideation without any 
intent or plan.  His thought processes were logical and goal-
oriented.  He denied experiencing auditory or visual 
hallucinations, but expressed paranoid ideation and the 
intense belief that someone was planning to do him harm.  His 
insight and judgment were deemed to be fair.  Axis I 
diagnoses were recurrent major depressive disorder, panic 
disorder with agoraphobia, rule out PTSD, with a GAF score of 
44 indicating serious social and occupational impairment.  
The examiner opined that the Veteran's chronic depression and 
anxiety produced significant impairment in almost all areas 
of his life, including his vocational functioning and his 
ability to develop and maintain interpersonal relationships, 
which had contributed to his unemployment and his general 
tendency to remain housebound.  He was deemed competent to 
manage his own financial affairs.

VA outpatient mental health treatment records from January 
2007 through June 2009 showed that the Veteran received VA 
counseling approximately once every three months.  The 
counselor noted a continuation of most previously observed 
symptoms with both improvements and regressions.  The 
counselor noted that the Veteran temporarily abandoned 
excessive exercise after the death of his father but later 
returned to the activity.  In January 2007, the counselor 
noted the Veteran's report that he felt that he was 
"backsliding," and in December 2007 noted that the symptoms 
were significantly worsened since the previous September.  
The counselor noted his efforts to assist the Veteran in 
overcoming fears when in public places.  In late 2008 and 
early 2009, the Veteran was able to travel with his family on 
recreational trips of several days duration including his 
first cross country airline travel and a visit to a naval 
memorial ship in the presence of large numbers of people.  
However, the Veteran continued to report that he experienced 
severe anxiety and discomfort in public places and when 
interacting with others.  

In the April 2008 Court Order directing compliance with a 
March 2008 Joint Motion for Remand, the Court directed the 
Board to provide additional reasons and bases explaining how 
the Veteran's symptoms were applied to the applicable rating 
criteria for the period starting October 18, 2004.  Further, 
the Court directed the Board to clarify its statement that 
the Veteran had never actually attacked others.  The Board 
reviewed the appeal, noting additional medical records had 
been received since its previous decision and that the most 
recent examination was two years old.  In August 2008, the 
Board remanded the claim for additional medical records and 
an examination.  The Board requested that the examiner assess 
the Veteran's symptoms and provide findings of the nature and 
extent of the psychiatric disability.  Further, the Board 
requested that the examiner comment on the Veteran's social 
and industrial adaptability and provide explanations of any 
variation in assigned GAF scores since October 2004.  

In May 2009, the VA physician who examined the Veteran in 
November 2006 performed another mental health assessment and 
noted a review of the entire claims file.  The physician 
summarized symptoms and assessments noted in the October 2004 
and November 2006 examinations, the results of the outpatient 
therapy including the travel, and the assigned GAF scores.  
The physician commented that the Veteran's currently reported 
symptoms were highly similar to those noted by him in 2006.  
The Veteran acknowledged that there had been little change or 
improvement in his symptoms that continued to include severe 
depression and anxiety with obsessive compulsive and paranoid 
delusional qualities.  The Veteran reported frequent panic 
attacks and agoraphobic avoidance.  The Veteran continued 
compulsive exercising to be able to ward off personal attacks 
but he did not enjoy the activity.  The Veteran reported 
daily intrusive thoughts of the unverified traumatic events 
in service.  He reported sleep disturbance, social 
disconnection, emotional detachment, irritability, 
hypervigilance, and concentration deficits.  He also reported 
feelings of hopelessness and occasional thoughts of suicide 
but with no intent or plan.  The physician noted that the 
Veteran continued to live with his spouse and two adult sons 
with a positive family relationship.  However, he had not 
returned to work and experienced significant financial 
distress.  The Veteran did attend a church but sat alone.  
Although the Veteran reported that he pushed himself to 
engage in the travel, he experienced panic, anxiety, and 
depression while away from home.  

On examination, the physician noted that the Veteran was 
neatly groomed and fit.  However, he displayed limited eye 
contact and sat holding himself and rocking throughout the 
examination, appearing highly anxious and uncomfortable.  
Mood was depressed and irritable with a highly anxious affect 
overall.  The Veteran reported episodic suicidal ideation and 
his though content was notable for frequent paranoid themes.  
However, his thought process was logical and directed.  The 
Veteran denied any auditory or visual hallucinations.  
Insight and judgment were fair and cognitive abilities were 
not evaluated.  The physician diagnosed panic disorder with 
agoraphobia, major depressive disorder, features of PTSD, and 
rule out delusional disorder.  The physician assigned a GAF 
of 42, indicating serious occupational and social impairment.  
The physician noted that the psychiatric disabilities 
preclude gainful employment.  Regarding GAF score history, 
the physician noted that the scores were consistently below 
45 and valid in view of the physicians own observations in 
2006 at the time of his current examination. 

Regrettably, the Board concludes that a rating in excess of 
70 percent for a psychiatric disability, diagnosed as panic 
attacks with agoraphobia, major depression, and features of 
PTSD is not warranted at any time since October 18, 2004.  

The Board concludes that the Veteran is competent to report 
on his symptoms and that his reports are credible.  Even 
though the Veteran experiences severe anxiety, depression, 
and agoraphobia, physicians noted that his thought processes 
and communications capabilities are not degraded as a 
consequence of his disorders.  The Veteran's outpatient 
counselor and examiners accepted the Veteran's description of 
his symptoms, tailored his therapy treatment to address those 
reported symptoms, and formed diagnoses based on his reports.  
The Veteran's description of his symptoms has been 
consistent.  The Board also places probative weight on the 
opinion of the VA physician in May 2009 who reviewed the 
entire history and opined that the level of severity of the 
Veteran's disorder has been approximately the same as noted 
in 2006. 

A rating of 70 percent is warranted since the examination on 
October 18, 2004 because the Veteran displays most but not 
all of the characteristics noted in the General Rating 
Formula for Mental Disorders for this rating.  The Veteran 
exhibits obsessional rituals which interfere with routine 
activities such as actions in fear of personal attack, 
driving with windows fully raised, excessive exercise, and 
pre- positioning weapons in the home.  The Veteran 
experiences near continuous panic and depression affecting 
his ability to function independently outside the home.  He 
reports difficulty establishing relationships with friends 
and non-resident family members and entertains occasional 
suicide ideations without a plan.  Examiners and therapists 
noted that the Veteran perceives that his presence in a group 
of people as stressful and is unable to adapt to common 
situations.  Clinicians noted that the Veteran is irritable 
with expressed thoughts of violence but there is no record or 
report from the Veteran that he has ever taken any violent 
actions.  All clinicians have noted in their reports and in 
assignment of GAF scores that the Veteran experiences major 
depressive mood and major impairment of occupational and 
social functioning.  However, the medical records also show 
that the Veteran does not neglect personal hygiene and is 
capable of accomplishing the activities of daily living in 
the home such as dressing, food preparation, and household 
chores including transporting his spouse to work by 
automobile.  Although the Veteran engages in some paranoid 
thinking, there are no defects in logical thought processes 
or ability to communicate, and his judgment and insight were 
noted as fair.  

A higher rating of 100 percent is not warranted because the 
Veteran displays few characteristics of that rating.  The 
Veteran capacity for employment has been evaluated as totally 
impaired and he was granted a total rating based on 
individual umemployability since October 18, 2004.  The Board 
concludes that his social impairment, though significant, is 
not total because he maintains a good relationship with his 
immediate family and with his regular mental health provider.  
To his credit, the Veteran continues to participate in 
counseling and in therapy including travel outside the home 
to assist in overcoming his persistent symptoms.  There are 
no reports by the Veteran or observation by clinicians of 
gross impairment in thought processes or communication; 
grossly inappropriate behavior; or intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  

In the October 2004 examination, the Veteran reported a 
history of hallucinations of persons invading his home, but 
he denied any auditory or visual hallucinations on that and 
subsequent examinations.  He has not been diagnosed with a 
delusional disorder.  Therefore, the Board concludes that the 
Veteran has not experienced persistent delusions or 
hallucinations.  To provide greater clarity of the Board's 
earlier observation that the Veteran has not actually 
attacked another person, the Board distinguishes between 
ideations mentioned in the criteria for a 70 percent rating 
and presenting a persistent danger to himself or others 
mentioned in the criteria for a 100 percent rating.  Although 
examiners noted that the Veteran expressed occasional suicide 
ideations and thoughts of repelling attackers, the Board 
concludes that he has not demonstrated a persistent danger of 
hurting self or others because he has had no plan, rejects 
suicide as inconsistent with religious beliefs, has not made 
suicide attempts, and has not engaged in actions presenting 
actual danger to others.  The Veteran has no memory, thought 
process, or communications deficits.  The Board places 
significant probative weight on the examiner's assessment 
that he remains able to manage his own financial affairs and 
benefits and to safely operate his personal motor vehicle, 
qualities inconsistent with characteristics such as impaired 
thought processes, persistent hallucinations, grossly 
inappropriate behavior, disorientation in time and space, and 
memory loss of names.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected psychiatric 
disorder results in a unique disability that is not addressed 
by the rating criteria.  Specifically, there is no evidence 
of frequent hospitalization, institutionalization, need for 
aid and attendance in the home that would suggest that the 
Veteran is not adequately compensated by the regular 
schedular standards.  Interference with employment is 
contemplated by the total disability rating for individual 
unemployability.  Thus, there is no basis for referral of the 
case for consideration of an extraschedular disability 
evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 70 percent for a psychiatric disability 
starting October 18, 2004 is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


